Per Curiam.
The case does not call on us to decide whether the property in the blooms passed by the delivery to the carter. That question might be a difficult one; though, it is very clear, the property would have passed by a delivery to a general carter, or one employed by the vendee. The blooms were sent by the vendor’s own wagon, and the vendor made the entries in the book as soon as they were loaded and started. When else ought he to have made them ? Not, say the vendees, till the return of the carters had made it certain that the blooms had been received. *379But that would have made the fact of delivery no more certain than it was made by the presumption, founded in the usual course of events, that they would reach the vendees in the ordinary course. The competency of entries in day-books is based on the personal knowledge of him who makes them, that the fact stated is true, not on hearsay knowledge which he may have happened to acquire from another. If the delivery is to be proved by the story of the carters, the carters themselves ought to be called; but it would be idle to call them; for they are not supposed to know the quantity delivered or the times of delivery; nor could their testimony always be had. The book, then, kept in the usual order of such transactions, was properly received. Nor does this view of the case conflict with Rhoads v. Gaul, (4 Rawle 404), in which the goods had been booked before they were sent. Here they were booked at the instant; and that was undoubtedly the proper time. It is scarce necessary to say the vendees’ book was not admissible.
Judgment affirmed.